Citation Nr: 0029908	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  97-12 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for post-traumatic stress disorder (PTSD) and generalized 
anxiety disorder (GAD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from July 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Based on the evidence of record, application of either 
version of the rating criteria for PTSD effective before or 
as of November 7, 1996 fails to support a disability rating 
greater than 30 percent for the veteran's service-connected 
PTSD and GAD.

3.  The veteran and his spouse report symptoms including 
anxiety, depression, angry outbursts, agitation or panic 
attacks when around people, agoraphobia, and emotional 
lability.  Objective findings include impaired memory, 
impaired intellectual functioning, lack of orientation to 
date, and slight neglect of personal appearance.  

4.  The medical evidence of record shows that the veteran's 
symptoms are primarily associated with his dementia rather 
than with his service-connected PTSD and GAD.  



CONCLUSIONS OF LAW

1.  Neither rating criteria for PTSD effective before or as 
of November 7, 1996 is more favorable to the veteran based on 
the evidence of record.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for a disability rating greater than 30 
percent for PTSD and GAD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 
4.130, Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well-grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The RO originally established service connection for 
psychoneurosis and anxiety state in an April 1946 rating 
decision.  At that time, a 30 percent disability rating was 
assigned.  Over the course of several years, that evaluation 
was eventually reduced to noncompensable (0 percent 
disabling).  In an October 1994 rating decision, the RO 
awarded service connection for PTSD, which was included with 
the service-connected anxiety state, and the rating for the 
psychiatric disorder was increased to 30 percent.  

In October 1996, the veteran submitted a claim for an 
increased disability rating.  With his claim, he attached VA 
outpatient medical records dated through August 1996.  In 
February 1996, the veteran was evaluated in the 
geropsychiatry unit of the psychiatric service.  He was 
married to his second wife of 14 years.  He maintained 
contact with two adopted children from his previous marriage.  
The veteran sometimes went out for coffee with friends; 
otherwise, he spent much of his time with his wife.  He 
described himself as semi-retired.  The doctor noted that the 
veteran had a history of cerebrovascular accident (CVA) or 
transient ischemic attacks (TIAs).  With respect to 
psychiatric symptoms, the veteran reported being bothered by 
people and having frequent nervousness, depression, anxiety, 
moodiness, irritability, and a desire to avoid crowds.  In 
addition, he described clear episodes of panic with 
palpitations and diaphoresis.  The examiner indicated that 
the veteran was dressed appropriately and neatly.  On mental 
status examination, his speech was tangential, 
circumstantial, and rather loose at times.  The examiner 
commented that the irregularities with the veteran's speech 
appeared to be stylistic characteristics rather than true 
thought disorder.  Affect was very pleasant, mostly 
appropriate, and of normal range.  There was no evidence of 
anxiety, suspicion, delusions, hallucinations, or obsessive 
or compulsive traits.  The veteran denied feelings of 
helplessness or hopelessness and suicidal ideation.  The Axis 
I diagnoses were probable panic attacks and panic disorder 
with mild agoraphobia, rule out major depression with panic 
attacks, rule out GAD, and probable mild to moderate dementia 
of likely vascular etiology (multifarct dementia).  The Axis 
II diagnosis was rule out mixed personality traits, clusters 
A and B.  The physician prescribed medications including 
Prozac and alprazolam.   

According to subsequent VA progress notes dated in April 
1996, the veteran's wife and other family members reported 
that he was more alert and happy and generally with less 
anxiety.  In addition, his memory problems had improved a 
little with medication.  Examination revealed occasional 
difficulty with word finding.  The assessment and medications 
were unchanged.  Progress notes dated in August 1996 
indicated that the veteran was recovering from some recent 
personal losses.  He had occasional panic symptoms, such as 
in the grocery store, and was frequently anxious in the 
morning.  There was no change in his memory.  Examination was 
negative.  The assessment was unchanged.  

The veteran underwent a VA psychiatric examination in 
November 1996.  The veteran's chart and claims folder were 
reviewed by the examiner for the examination, portions of 
which he discussed at length in the report.  Subjectively, 
the veteran reported ongoing symptoms of anxiety and 
depression, which he believed were aggravated by cold 
weather.  Anxiety prevented him from feeling comfortable in 
public, although it never affected his ability to perform in 
front of crowds as a magician.  Medications provided some 
relief.  The veteran felt that his memory was not bad.  
Sleep, appetite, and energy level were good.  The examiner 
indicated that the veteran was friendly and pleasant, though 
slightly unkempt and malodorous.  Although he described his 
mood as anxious, he demonstrated a calm and bright affect.  
Thought process was vague and notable for impaired recent and 
remote memory.  He was not oriented to date.  His speech was 
remarkable only for some incorrect pronunciation.  Insight 
appeared limited by some memory impairment.  Judgment was 
intact.  There was no evidence of psychosis or paranoia.  He 
denied suicidal or homicidal ideation and hallucinations.  
The assessment was GAD, panic disorder with agoraphobia, and 
dementia, rule out vascular etiology.  The examiner assigned 
a Global Assessment of Functioning (GAF) score of 60.  He 
commented that the veteran did not endorse any symptoms of 
PTSD.  In addition, the memory impairment suggested dementia, 
possibly vascular in etiology given his history of TIAs.  The 
examiner concluded that the veteran's function appeared 
limited by both anxiety and cognitive impairment.  

In February 1997, the veteran and his spouse testified at a 
personal hearing.  He related that he had been a magician and 
retired since 1991.  He had mostly worked in front of small 
groups, but also in front of crowds or on television.  He did 
not have panic or any problems working in front of an 
audience.  However, at this time, he did not really like 
crowds or going to the grocery store.  

The veteran's spouse testified that she had been married to 
the veteran for 16 years, including while he was a 
professional magician.  Currently, he was isolated from 
people and had periods of outbursts when she was unable to 
talk to him.  These episodes were unchanged by his 
medications.  She noticed that the veteran's condition had 
worsened in the past two or three years.  Being around people 
could cause agitation or panic attacks.  During the day, he 
slept, watched television, listened to the radio, or played 
with their dogs.  His sleep was sometimes interrupted by 
nightmares, which he stated were about his war experiences.  
The veteran's spouse related that his angry outbursts 
happened about every other day.  She had also seen him break 
or throw things during these times.  He also had episodes of 
depression with crying and feelings of worthlessness.  He was 
unable to watch programs about war because it brought back 
too many memories.  The veteran had never attempted suicide 
but had mentioned that he would be better off dead.  The 
answers he gave did not correspond to the question asked.  
The veteran bathed regularly and she helped him with his 
clothes.  His wife explained that they had friends, but they 
did not stay long with them because the veteran did not like 
to be cloistered in an area with people.  The veteran he saw 
his primary treating psychiatrist once every three or four 
months.      

The veteran was hospitalized in a VA facility in March and 
April 1997.  He was admitted for a recent increased in 
depression, tearfulness, crying episodes, and verbal 
agitation.  Over the previous three to four weeks, his wife 
noticed increased memory problems, less talking, more 
nonsensical statements, more sleep, and slurred speech.  He 
did not want to take his medication and called 911 saying his 
wife was trying to kill him with medications.  He had a 
history of anxiety, panic, and agoraphobia symptoms.  The 
last two or three years had also shown memory loss and 
cognitive dysfunction.  Examination at admission was 
significant for slightly below average grooming, anxiety and 
frustration at times over cognitive limitations, slightly 
slowed speech, occasional word finding difficulty, occasional 
depressive or anxiety symptoms, occasional tangential thought 
form, forgetfulness, labile affect, sudden crying, and 
limited insight and judgment.  During the admission, the 
veteran displayed inappropriate and agitated behavior.  
Testing revealed cognitive impairment that warranted constant 
supervision.  The diagnosis at discharge was mixed dementia.  

In October 1997, the veteran was afforded another VA 
psychiatric examination.  The examiner specified that the 
claims folder was available for the examination.  He 
discussed findings from the previous VA examination.  When 
interviewed alone, the veteran related that he had been 
retired for eight or nine years, but continued to perform two 
shows a week.  He had no complaints specifically referable to 
PTSD and was really unable to relate much about his 
psychiatric problems.  The examiner commented that dementia 
was evident.  The veteran's wife indicated that he was 
emotionally labile, sometimes tearful, sometimes rather 
anxious and tense, and sometimes frightened.  He had good and 
bad days, both emotionally and intellectually.  The examiner 
indicated that the veteran was casually dressed and had a 
reasonably neat appearance.  He was pleasant, alert, and 
cooperative.  Examination was remarkable for defective 
orientation to date, use of words in the wrong manner, and 
impaired intellectual functioning.  There was no evidence of 
psychosis or thought disorder.  The diagnosis was history of 
GAD, PTSD, and dementia of vascular type.  The examiner 
assigned a GAF score of 60, which was solely due to the 
anxiety disorder.  He added that a GAF score that reflected 
his actual cerebral functioning impairment would be much 
lower.  The examiner commented that any depressive 
symptomatology the veteran had was a function of his 
dementia.  He also stated that, although the veteran's wife 
felt that his symptoms should be attributed to his anxiety 
disorder, the much more likely cause was his dementia.    

The veteran was hospitalized at a VA facility from June 1998 
to August 1998.  He was referred for evaluation of increased 
confusion.  Over the previous years, he had exhibited a 
progressive decline in global cognitive function.  He also 
had a history of poor tolerance for psychotropic medications.  
At admission, the veteran was alert.  His mood and affect 
were pleasant in general but became very suspicious and angry 
at times.  He was delusional and reportedly seeing people at 
home.  Judgment and insight were very poor.  During the 
admission, he was placed on medications for problems with 
visual hallucinations and agitation secondary to his 
dementia.  The diagnosis at discharge was delirium secondary 
to urinary tract infection and psychotropic medications, as 
well as dementia, mixed vascular and probable Alzheimer's 
types.  The current GAF score was 40.  In the discharge 
summary, the physician indicated that he was increasingly 
skeptical that the veteran had a significant Axis I disorder 
prior to the onset of his dementia.  Rather, he felt that the 
veteran had a characterologic disorder with some prominent 
anxiety and mood components.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD and GAD is currently evaluated as 30 
percent disabling under Diagnostic Code (Code) 9411.  During 
the pendency of the veteran's appeal, VA promulgated new 
regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to November 7, 1996, the Board may 
apply only the previous version of the rating criteria.  As 
of November 7, 1996, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.    

The Board notes that, in its February 1997 statement of the 
case, the RO applied both versions of the regulations in 
determining that no increase was warranted.  Accordingly, the 
Board may similarly consider each version of the regulations 
without determining whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Under the previous version of the regulations, a 30 percent 
rating is assigned when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in reduced levels of initiative, flexibility, 
efficiency, and reliability as to produce definite industrial 
impairment.  "Definite," as used here, should be construed 
to mean distinct, unambiguous, and moderately large in 
degree, more than moderate but less than rather large.  
VAOGCPREC 9-93.  A 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.132, 
Code 9411 (in effect prior to November 7, 1996).  

Under the amended regulations, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411 (1999).

In this case, the veteran and his spouse report symptoms 
including anxiety, depression, angry outbursts, agitation or 
panic attacks when around people, agoraphobia, and emotional 
lability.  The November 1996 VA examination report reflects 
objective findings of impaired memory, lack of orientation to 
date, and slight neglect of personal appearance.  Similarly, 
findings from the October 1997 VA examination reflect lack of 
orientation to date and impaired intellectual functioning.  
The veteran and his spouse assert that these symptoms are due 
to his service-connected PTSD and GAD.  However, the medical 
opinions of record show that the symptoms are primarily 
associated with his dementia.  

VA medical records from February 1996 show that the veteran 
has a history of CVA and TIAs with a diagnosis of probable 
multifarct dementia.  The November 1996 VA examiner stated 
that the veteran did not endorse any symptoms of PTSD.  Also, 
despite reporting anxious mood, his affect was calm and 
bright.  In addition, the October 1997 VA examiner, when 
asked to evaluated disability solely from the anxiety 
disorder, assigned the veteran a GAF score of 60.  According 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), a 
GAF score from 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  In fact, the examiner concluded that the 
veteran's symptoms were more likely associated with his 
dementia than with the anxiety disorder.  In addition, the 
discharge summary from the 1998 hospitalization reflects no 
diagnosis of an anxiety disorder and the physician's belief 
that the veteran did not have a significant Axis I disorder 
prior to the onset of his dementia.    

Therefore, the Board finds that, considering this evidence in 
the context of the amended version of the rating schedule 
does not result in a more favorable outcome for the veteran 
than evaluating the evidence under the previous version of 
the regulations.  VAOPGCPREC 3-2000.  Moreover, given the 
state of the evidence showing primary disability from non-
service connected dementia, the Board cannot conclude that 
the disability picture from PTSD and GAD more nearly 
approximates considerable disability required for a 50 
percent rating under the previous version of the rating 
schedule.  38 C.F.R. § 4.7; 38 C.F.R. § 4.132, Code 9411 
(1996).  In summary, the Board finds that the preponderance 
of the evidence is against a disability rating greater than 
30 percent for PTSD and GAD.    


ORDER

Entitlement to a disability rating greater than 30 percent 
for PTSD and GAD is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 

